                        Case 1:18-cv-11141-PAE                         Filed 11/27/19 Page 1 of 2




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                            BRITTANY J. FINDER
Corporation Counsel                                  I 00 CHURCH STREET                        Labm and Employment Law Division
                                                     NEW YORK, NY I 0007                                    phone: (212) 356-0890
                                                                                                               fax: (212) 356-2439
                                                                                                       email: bfinder@law.nyc .gov


                                                                           November 27, 2019

          ViaECF
          Honorable Paul A. Engelmayer
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                      Re:   Roy Wein v. New York City Department of Education
                            Civil Action No.: 18-CV-11141-PAE
                            Law Dept. No.: 2018-089395

          Dear Judge Engelmayer:

                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, attorney for Defendant New York City
         Department of Education, in the above-referenced matter. After receipt of Your Honor's Order
         of Friday, November 22nd, Defendant attempted to revise the proposed stipulations. A revised
         version was sent to Plaintiffs counsel on Monday, November 25th. Plaintiffs counsel was
         unsatisfied with the revision and sent a counter proposal last night at 11 pm. Defendant, in turn,
         responded this afternoon with further revisions at approximately 2pm and requested Plaintiffs
         assent, or at least comments, on this new revision. At 4:18pm, we received Plaintiff's response.
         It appears that the parties have not yet reached a full agreement, but given additional time, may
         be able to do so. I regret that the parties have not been able to resolve their differences within
         the timeframe set by this Court. T believe that further efforts to reach an agreement are
         worthwhile. Consequently, I request, albeit at this late hour, an additional week to negotiate and
         discuss the proposed stipulations with Plaintiff's counsel.

                            I regret any inconvenience and thank the Court for its attention to this matter.



                                                                           Respectfully submitted,

                                                                           Isl
                                                                           Brittany J. Finder
                                                                           Assistant Corporation Counsel
         Case 1:18-cv-11141-PAE Document 33 Filed 11/27/19 Page 2 of 2




cc:    Bryan Glass (by ECF)
       Attorney for Plaintiff




 The Court grants a final extension to December 9, 2019 for the parties to submit a joint statement
 of facts. Defendant's motion is due December 16, 2019. Plaintiffs opposition remains due
 January 3, 2020. Defendant's reply is due January 13, 2019.

SO ORDERED.



                    United States District Judge




                                              -2-
